DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 12/10/2021.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for priority based on parent patent US 11,249,616 B2 with an effective filing date of 1/17/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 and 1/3/2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1 [0001] should be updated to reflect that the current status of parent Application 16/331,229 which is now patent No. US 11,249,616 B2.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. 11,249,616 B2 (hereinafter Patent ‘616).

Regarding Claims 1-15 and 17 of the instant application, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘616 patent:
17/547,922 (Instant Application)
11,249,616 (Patent ‘616)
(Claim 1) A method implemented in a computing device having a display device and an operating system, wherein the operating system is configured to capture screenshot images of screens shown on the display device in response to entries of a pre-defined user input, and wherein the method comprises: 

executing an application in a current state or mode, in which an application screen is shown on the display device; 

detecting, by the application, an entry of the pre-defined user input, by a user of the computing device; 




identifying, by the application, one or more features that 
(i) are supported by the application, 


(ii) are at least partially determined by the current state or mode of the application, and 

(iii) can use at least one type of information displayed by the application screen to perform a respective set of one or more functions; 


	


generating, by the application, a selectable link for each of the identified features; and 

presenting, by the application and on the display device, the generated selectable links, 

such that a selection by the user of any one of the generated selectable links causes the application to perform the respective set of functions.  
(Claim 1) A method implemented in a computing device having a display device and an operating system, wherein the operating system is configured to capture screenshot images of screens shown on the display device in response to entries of a pre-defined user input, and wherein the method comprises:

detecting, by a mapping application executing on the computing device, an entry of the pre-defined user input, by a user of the computing device, that causes the operating system to capture a screenshot image that includes a display provided by the mapping application, wherein the mapping application presents a geographic area on the display device;

identifying, by the mapping application, one or more executable features of the mapping application that each use information, 

corresponding to the display provided by the mapping application, 


to perform a respective set of one or more functions, wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user;

generating, by the mapping application, a selectable link for each of the identified executable features; and

presenting, by the mapping application and on the display device, the generated selectable links, 

such that a selection by the user of any one of the generated selectable links causes the mapping application to perform the respective set of functions.
(Claim 5) The method of claim 1, wherein: 

the application presents a geographic area on the display device; and 



identifying one or more features includes identifying a feature of the application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user.  
(Claim 1) 

…
wherein the mapping application presents a geographic area on the display device;
…
wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user;
…
(Claim 2) The method of claim 1, wherein detecting an entry of the pre-defined user input includes: 

determining, by a background process of the application, that a new screenshot image has been stored in a memory of the computing device.  
(Claim 2) The method of claim 1, wherein detecting an entry of the pre-defined user input includes:

determining, by a background process of the mapping application, that a new screenshot image has been stored in a memory of the computing device.
(Claim 3) The method of claim 1, wherein detecting an entry of the pre-defined user input includes: 

utilizing, by a background process of the application, an application programming interface (API) of the operating system to determine that the pre-defined user input was entered.
(Claim 3) The method of claim 1, wherein detecting an entry of the pre-defined user input includes:

utilizing, by a background process of the mapping application, an application programming interface (API) of the operating system to determine that the pre-defined user input was entered.
(Claim 4) The method of claim 1, 

wherein the application is configured to make each of the one or more features available in response to a respective sequence of one or more user inputs being entered.  
(Claim 4) The method of claim 1, 

wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.
(Claim 6) The method of claim 1, 

wherein the application presents a transit route on the display device.  
(Claim 5) The method of claim 1, 

wherein the mapping application presents a transit route on the display device.
(Claim 7) The method of claim 6, wherein identifying one or more features includes one or both of: 

identifying a feature of the application that saves non-image data specifying the transit route for later access by the user; and 
identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route.  
(Claim 6) The method of claim 5, wherein identifying one or more executable features of the mapping application includes one or both of:
identifying a feature of the mapping application that saves non-image data specifying the transit route for later access by the user; and
identifying a feature of the mapping application that shares, with one or more other users, non-image data specifying the transit route.
(Claim 8) The method of claim 6, wherein identifying one or more features includes: identifying a feature of the application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along the transit route.  
(Claim 7) The method of claim 5, wherein identifying one or more executable features of the mapping application includes:identifying a feature of the mapping application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along the transit route.
(Claim 9) The method of claim 1, wherein the application presents information concerning a place on the display device.  
(Claim 8) The method of claim 1, wherein the mapping application presents information concerning a place on the display device.
(Claim 10) The method of claim 9, wherein identifying one or more features includes: identifying a feature of the application that saves non-image data specifying the place for later access by the user.  
(Claim 9) The method of claim 8, wherein identifying one or more executable features of the mapping application includes:identifying a feature of the mapping application that saves non-image data specifying the place for later access by the user.
(Claim 11) The method of claim 9, wherein identifying one or more features includes: identifying a feature of the application that shares, with one or more other users, non- image data specifying the place.  
(Claim 10) The method of claim 8, wherein identifying one or more executable features of the mapping application includes:identifying a feature of the mapping application that shares, with one or more other users, non-image data specifying the place.
(Claim 12) The method of claim 9, wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a route to the place from a location of the computing device.  
(Claim 11) The method of claim 8, wherein identifying one or more executable features of the mapping application includes:identifying a feature of the mapping application that identifies and displays a route to the place from a location of the computing device.
(Claim 13) The method of claim 9, wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.  
(Claim 12) The method of claim 8, wherein identifying one or more executable features of the mapping application includes:identifying a feature of the mapping application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.
(Claim 14) The method of claim 1, wherein presenting the generated selectable links includes causing the display device to show the generated selectable links in a menu list.  
(Claim 13) The method of claim 1, wherein presenting the generated selectable links includes causing the display device to show the generated selectable links in a menu list.
(Claim 15) A non-transitory, computer-readable medium storing instructions of an application that, when executed by one or more processors of a computing device, cause the computing device to: 



execute the application in a current state or mode, in which an application screen is shown on a display device; 
detect an entry of the pre-defined user input, by a user of the computing device; 




identify one or more features that 
(i) are supported by the application, 
(ii) are at least partially determined by the current state or mode of the application, and 
(iii) can use at least one type of information displayed by the application screen to perform a respective set of one or more functions; 





generate a selectable link for each of the identified features; and 

present, on the display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes the application to perform the respective set of functions.  
(Claim 14) A non-transitory, computer-readable medium storing instructions of a mapping application that, when executed by one or more processors of a computing device, cause the computing device to:


detect an entry of a pre-defined user input, by a user of the computing device, that causes an operating system of the computing device to capture a screenshot image that includes a display provided by the mapping application, 
wherein the mapping application presents a geographic area on the display device, and 
…
identify one or more executable features of the mapping application that each use information, corresponding to the display provided by the mapping application, to perform a respective set of one or more functions, wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user;

generate a selectable link for each of the identified executable features; and

present, on a display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes mapping application to perform the respective set of functions.
(Claim 17) The non-transitory, computer-readable medium of claim 15, 

wherein the application is configured to make each of the one or more features available in response to a respective sequence of one or more user inputs being entered.  
(Claim 15) The non-transitory, computer-readable medium of claim 14, 

wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.

	Regarding independent claim 1 of the Instant Application, the Instant Application’s claim 1 elements of “executing an application in a current state or mode, in which an application screen is shown on the display device;” are anticipated by Patent ‘616’s claim 1 elements of “a mapping application executing on the computing device…a display provided by the mapping application, wherein the mapping application presents a geographic area on the display device;” wherein Patent ’616’s executing a mapping application presenting a geographic area equates to executing an application in a current state or mode.  Instant Application’s claim 1 elements of “detecting, by the application, an entry of the pre-defined user input, by a user of the computing device;” are anticipated by Patent ‘616’s claim 1 elements of “detecting, by a mapping application executing on the computing device, an entry of the pre-defined user input, by a user of the computing device”.  Instant Application’s claim 1 elements of “identifying, by the application, one or more features that (i) are supported by the application” are anticipated by Patent ‘616’s claim 1 elements of “identifying, by the mapping application, one or more executable features of the mapping application that each use information, corresponding to the display provided by the mapping application” wherein one or more features of the mapping application that each use information provided by the mapping application reads on “(i) are supported by the application” as recited in Instant Application claim 1.  Instant Application’s claim 1 elements of “identifying, by the application, one or more features that (ii) are at least partially determined by the current state or mode of the application” are anticipated by Patent ‘616’s claim 1 elements of “identifying, by the mapping application, one or more executable features of the mapping application that each use information, corresponding to the display provided by the mapping application” wherein one or more features of the mapping application that each use information corresponding to the display provided by the mapping application reads on “(ii) are at least partially determined by the current state or mode of the application” as recited in Instant Application claim 1.  Instant Application’s claim 1 elements of “identifying, by the application, one or more features that (iii) can use at least one type of information displayed by the application screen to perform a respective set of one or more functions” are anticipated by Patent ‘616’s claim 1 elements of “wherein the mapping application presents a geographic area on the display device…one or more executable features of the mapping application that each use information…to perform a respective set of one or more functions, wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application… corresponding to the geographic area” because one or more features of the mapping application to perform a respective set of one or more functions using information corresponding the presented geographic area on the display device reads on “(iii) can use at least one type of information displayed by the application screen to perform a respective set of one or more functions” as recited in Instant Application claim 1.  Regarding Instant Application claim 5, the Instant Application’s claim 5 elements are anticipated by the claim 1 elements of Patent ‘616.  Therefore, Instant Application claims 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of Patent ‘616.
Regarding independent claim 15 of the Instant Application, the Instant Application’s claim 15 have substantially the same equivalent differences with independent claim 14 of Patent ‘616 as highlighted in the above table between independent claim 1 of the Instant Application and independent claim 1 of Patent ‘616.  Therefore, the non-statutory double patenting rejection extends to claim 15 of the Instant Application over claim 14 of Patent ‘616 based on the same rationale as given above for claim 1 of the Instant Application.
Dependent claims 2-4, 6-14 and 17 of the Instant Application contain claim limitations that are anticipated by the claim limitations of claims 2-13 and 15 of Patent ‘616, respectively.  Therefore, the non-statutory double patenting rejection extends to these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju et al. (hereinafter Oddiraju), US 2012/0044137 A1, in view of TSAI, US 2011/0199313 A1.

Oddiraju and TSAI were submitted in an IDS dated 12/10/2021.

Regarding independent claim 1, Oddiraju teaches a method implemented in a computing device having a display device and an operating system ([0044] FIG. 7 diagram of a method carried out by a display system 520, [0041] display system 520 is another embodiment of display system 20 with added capture modification system 570, FIG. 1 and [0009] display system 20 includes source 30, input 32, display screen 36, memory 40 and screen capture system 46, [0010] The operating system acts as a host for the applications that run on the display system 20, [0014] display screen 36 may be a screen which is part of a handheld computer; this suggests method (a method) of FIG. 7 can be carried out by FIG. 1 display system 30 of a handheld computer (implemented in a computing system) with a display screen 36 (having a display device) and an operating system (and an operating system) hosting applications that run on the handheld computer), wherein the operating system is configured to capture screenshot images of screens shown on the display device in response to entries of a pre-defined user input ([0043] upon appropriate actuation of one or more elements of input 32 by person (in response to entries of a pre-defined user input), the operating system (wherein the operating system) of source 30 prompts the person to identify portion of what is being presented on display screen 36 (screenshot images of screens shown on the display device) is to be captured (is configured to capture) by screen capture system 46), and wherein the method comprises ([0044] FIG. 7 is a flow diagram of a method 600 illustrating one example method 600 which may be carried out by display system 520 (and wherein the method comprises)): 
executing an application in a current state or mode, in which an application screen is shown on the display device (FIG. 1 and [0009] display system 20 includes source 30, input 32, display screen 36, memory 40 and screen capture system 46, [0014] display screen 36 may be a screen which is part of a handheld computer, [0041] FIG. 6 display system 520 is similar to display system 20 except that display system 520 additionally includes capture modification system 570, [0042] embodiment wherein capture modification system comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating, [0043] embodiment wherein upon appropriate actuation of one or more elements of input 32 by person, the operating system of source 30 prompts the person to identify what particular portion or area of what is being presented on display screen 36, output 50, is to be captured by screen capture system 46…Once a selection is made, capture modification system 570 and source 30, working together, transmit the selected area to screen capture system 46 for capture and storage; this suggests executing capture modification system 570 software (executing an application) that is an extension of screen capture system 46 while source 30 handheld computer is operating (in a current state or mode) in which capture modification system 570 allows a person to identify a particular portion or area of what is being presented as output 50 to be captured (wherein capture modification system 570 presenting output 50 to be selected is construed as in which an application screen is shown) on display screen 36 (on the display device)); 
detecting, by the application, an entry of the pre-defined user input, by a user of the computing device ([0009], [0014] display system display screen may be a screen which is part of a handheld computer, [0011] source 30 with processor 49 wherein processor 49 executes software instructions to implement the functions described, [0018] screen capture system 46 include computer program configured to store in a memory at least portions of screen shots of output presented on display screen by a source when source 30 is running, [0041] FIG. 6 display system 520 is similar to display system 20 except that display system 520 additionally includes capture modification system 570, [0042] embodiment wherein capture modification system comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating, [0043] embodiment wherein upon appropriate actuation of one or more elements of input 32 by person, the operating system of source 30 prompts the person to identify what particular portion or area of what is being presented on display screen 36 is to be captured by screen capture system 46; this suggests capture modification system extension in the form of software of screen capture system 46 implementing (wherein screen capture system with capture modification system extension software teaches by the application) prompting a person for a particular portion of what is being presented on display screen of the handheld computer display system to be captured upon appropriate actuation of one or more elements of input 32 by the person on the handheld computer display system (wherein upon appropriate actuation of one or more elements of input 32 by the person on the handheld computer display system teaches detecting an entry of the pre-defined user input by a user of the computing device); 
identifying, by the application, one or more features that 
(i) are supported by the application, 
(ii) are at least partially determined by the current state or mode of the application, and (iii) can use at least one type of information displayed by the application screen to perform a respective set of one or more functions ([0009], [0014] display system display screen may be a screen which is part of a handheld computer, [0042] embodiment wherein capture modification system 570 comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating,  [0044] FIG. 7 is a flow diagram of a method 600 illustrating one example method 600 which may be carried out by display system 520, [0047] As further indicated by FIG. 7, if the person responds to the prompt of step 604 by indicating that the entirety of the screenshot is not to be stored (only a portion of the screenshot is to be captured and stored) (a "no"), steps 606, 608 and 610 are subsequently performed. As indicated by step 606, capture modification system 570 prompts or requests the person to identify what portion of what is presently being displayed on display screen 36 should be captured and stored or what portion of what is being presented on display screen 36 should not be captured and stored. A person may respond to this prompt by graphically identifying on display screen 36 using input 32 what is to be captured or what is not to be captured, [0048] As indicated by step 608, screen capture system 46 captures and stores the selected screenshot portion in memory 40. In one embodiment, capture modification system 570 and source 30, working together, transmit the selected area or areas to screen capture system 46 for capture and storage. In another embodiment, capture modification system 570 may alternatively transmit the boundaries of those portions which are to be captured to screen capture system 46; this suggests that capture modification system 570 in the form of software (by the application), provides a prompt for a person to choose what portion of a screenshot should be captured or what is not to be captured (prompting user to indicate what screenshot portion to be captured or not to be captured teaches identifying one or more features that) and capture modification system 570 subsequently carries out ((i) are supported by the application) the user response within display system 520, wherein capture modification system 570 software that is an extension of screen capture system 46 is executed while source 30 handheld computer is operating (the current state or mode of the application) in which capture modification system 570 allows a person to identify a particular portion or area of what is being presented as output 50 to be captured ((ii) are at least partially determined by), and a user may respond to a prompt to partially capture a screen by graphically identifying on display screen 36 using input 32 what is to be captured or what is not to be captured such that capture modification system 570 software can transmit (and (iii) can use) the selected area (at least one type of information) graphically selected by the user on the display screen 36 while capture modification system 570 software is executing (displayed by the application screen) for capture and storage (to perform a respective set of one or more functions)).
Oddiraju does not expressly teach generating, by the application, a selectable link for each of the identified features; and 
presenting, by the application and on the display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes the application to perform the respective set of functions.  
However, TSAI teaches generating, by an application, a selectable link for each of identified  features ([0038-0039] user pressing a hard key automatically takes a screenshot and displays a single page interface 24 to the user, [0041-0042] FIG. 3 illustrates moving screenshot 21 to email application icon 31, [0048-0049] FIG. 5 embodiment wherein function 55 with an action interface 60, previously described as single page interface 24, runs on operating system 54 to provide a menu to a user using the function to automatically execute communicative tasks to other applications by enabling user to drag and drop screenshot information to other applications, [0032] single-page interface 24 provide a list of target applications that can receive information previously gathered; thus – function 55 running on operating system 54 that provides a single page interface menu to a user to execute communicative tasks is equivalent to an application wherein function 55 with single-page interface 24 (wherein function 55 with single-page interface 24 teaches by an application) provides (generating) a menu list of target application icons that can receive screenshot information that the user drags and drops as shown in FIG. 3 (wherein the target application icons accepting user drag and drop of screenshot information teaches  a selectable link for each of identified features)); and presenting, by the application and on a display device, the generated selectable links, such that a selection by a user of any one of the generated selectable links causes the application to performed a respective set of functions ([0048-0049] FIG. 5 embodiment wherein function 55 with an action interface 60, previously described as single page interface 24, runs on operating system 54 to provide a menu to a user using the function to automatically execute communicative tasks to other applications by enabling user to drag and drop screenshot information to other applications, [0032-0036] single-page interface 24 provide a list of target applications that can receive information previously gathered wherein these target applications are shown as icons within the target tray 30 on the touch screen in FIG. 2, such as sending a screen shot of a map to an email application by user manipulation of the screen shot to the displayed icon of an email application; thus - function 55 running on operating system 54 that provides a single page interface menu to a user to execute communicative tasks is equivalent to an application that provides a menu list of target application icons (the generated selectable links) that is displayed on a touch screen by function 55 (and presenting by the application and on a display device) in a tray area of the single page interface on a touch screen that can receive screenshot information that the user drags and drops as shown in FIG. 3 with a user manipulating a screenshot of a map to a displayed email icon to bring the map screenshot into the email application for further processing (wherein the target application icons email icon within the single page interface accepting user manipulation of screenshot information to bring the map screenshot into the email application for further processing teaches such that a selection by a user of any one of the generated selected links causes the application to perform a respective set of functions)).
Because Oddiraju and TSAI address the same issue of a computer application software capable of screen captures running on a computer system prompting a user for input to facilitate subsequent processing of screen captures on a computing device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of generating, by an application, a selectable link for each of identified features; and presenting, by the application and on a display device, the generated selectable links, such that a selection by a user of any one of the generated selectable links causes the application to perform a respective set of functions as suggested by TSAI into Oddiraju’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system software is modified such that the features of selecting what portions of the screenshot to be captured or what portions of the screenshot not to be captured can be represented as respective icons on the display screen that prompts a user to drag a screenshot onto to facilitate the function of defining which portion of the screenshot to capture or which portions of the screenshot not to capture such that subsequent to the selection the capture modification system can store the resulting selected portion for capture and storage to teach generating, by the application, a selectable link for each of the identified features; and presenting, by the application and on the display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes the application to perform the respective set of functions.  This modification would have been motivated by the desire to provide a user with a more efficient way to retrieve data from one application for use in another application (TSAI [0008]).

Regarding dependent claim 3, Oddiraju, in view of TSAI, teach the method of claim 1, wherein detecting an entry of the pre-defined user input includes: utilizing, by a background process of the application, an application programming interface (API) of the operating system to determine that the pre-defined user input was entered (see Oddiraju [0041-0042] capture modification system 570 comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating within display system 520, [0046] as indicated by step 604, upon an indication by a person requesting the capturing of a screenshot, capture modification system 570 prompts the person to indicate whether he or she wishes to capture the entire screen shot, [0043] upon appropriate actuation of one or more elements of input 32 by person, the operating system of source 30 prompts the person to identify what particular portion or area presented on display screen 36 is to be captured, [0010] applications comprise software which runs on top of the operating system wherein the operating system offers services to the operation of hardware, such as the physical structures of the display system including input 32, to applications through system calls or application programming interfaces; thus - capture modification system 570 is extension of screen capture system 46 as a software application running on top of the operating system (wherein operating system running to process input 32 below screen capture modification system software equates to by a background process of the application) wherein capture modification system 570 accesses the physical structure of input 32 (wherein detecting an entry of the pre-defined user input), through application programming interfaces (includes utilizing an application programming interface (API) of the operating system), such that upon the person appropriately actuating one or more elements of input 32 (to determine that the pre-defined user input was entered) the capture modification system 570 in form of software with operating system then prompts a person for a selection of screen capture to indicate whether he or she wishes to capture the entire screen shot or a portion of the presented display screen 36).

Regarding dependent claim 4, Oddiraju, in view of TSAI, teaches the method of claim 1, wherein the application is configured to make each of the one or more features available in response to a respective sequence of one or more user inputs being entered (see Oddiraju [0042] embodiment wherein capture modification system comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating,  [0047] As further indicated by FIG. 7, if the person responds to the prompt of step 604 by indicating that the entirety of the screenshot is not to be stored (only a portion of the screenshot is to be captured and stored) (a "no"), steps 606, 608 and 610 are subsequently performed. As indicated by step 606, capture modification system 570 prompts or requests the person to identify what portion of what is presently being displayed on display screen 36 should be captured and stored or what portion of what is being presented on display screen 36 should not be captured and stored. A person may respond to this prompt by graphically identifying on display screen 36 using input 32 what is to be captured or what is not to be captured, [0048] As indicated by step 608, screen capture system 46 captures and stores the selected screenshot portion in memory 40; thus – upon an indication by a person requesting the capturing of the screenshot, capture modification system 570 software (wherein the application) prompts or requests the person to identify (is configured to make) what portion of what is presently being displayed on display screen 36 should be captured and stored or what portion of what is being presented on display screen 36 should not be captured and stored (capturing and storing a portion and not capturing and storing a portion teaches each of the one or more features available) wherein user inputs graphically identifying on the screen the portion to be captured and stored (in response to a respective sequence of one or more user inputs being entered)).  

Regarding dependent claim 9, Oddiraju, in view of TSAI, teach the method of claim 1, wherein the application presents information concerning a place on the display device (see TSAI  FIG. 2 and [0036] a user looks up an address using GoogleTM Maps on his single window mobile phone, [0039] single-page interface page 24 displays the screenshot 21 of the search result from the displayed GoogleTM Maps page; thus – the displayed single-page interface page 24 displaying (wherein displaying the single-page interface page 24 displaying suggests wherein the application presents) screenshot 21 representing the location search results on the screen (information concerning a place on the display of the mobile phone)).  

Regarding dependent claim 14, Oddiraju, in view of TSAI, teach the method of claim 1, wherein presenting the generated selectable links includes causing the display to show the generated selectable links in a menu list (see TSAI, [0048-0049] FIG. 5 embodiment wherein function 55 with an action interface 60, previously described as single page interface 24, runs on operating system 54 to provide a menu to a user using the function to automatically execute communicative tasks to other applications by enabling user to drag and drop screenshot information to other applications, [0032-0036] single-page interface 24 provide a list of target applications that can receive information previously gathered wherein these target applications are shown as icons within the target tray 30 on the touch screen in FIG. 2, such as sending a screen shot of a map to an email application by user manipulation of the screen shot to the displayed icon of an email application; thus – the displayed single-page interface  with a list of target application icons (wherein the generated selectable links) are provided as a menu of the list of target application icons in target tray 30 on the touch screen (includes causing the display to show the generated selectable links in a menu list)).

Regarding independent claim 15, claim 15 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 1.  Thus, claim 15 is rejected for the same reason as claim 1.  In addition, Oddiraju teaches a non-transitory, computer-readable medium storing instructions of an application (FIG. 1, [0010] embodiment wherein source 30 comprises a computer operating system and one or more applications, [0011] source 30 is at least partially embodied as a memory 48 and a processor 49, [0018] screen capture system 46 include any computer readable medium or computer program configured to store in a memory at least portions of screen shots of output presented on display screen by a source when source 30 is running, [0019] embodiment wherein screen capture system 46 is embodied with source 30; thus – a computer readable medium, e.g. memory 48 (a non-transitory computer-readable medium), contains computer program (storing instructions) comprising a screen capture system 46 wherein screen capturing system 46 is one of the one or more applications (of an application) comprising source 30 along with a computer operating system) that, when executed by one or more processors of a computing device, cause the computing device to (FIG. 1, [0009] display system 20 includes source 30, input 32, display screen 36, memory 40 and screen capture system 46, [0014] display screen 36 may be a screen which is part of a handheld computer (of a computing device) configured to visually present output from source 30, [0019] embodiment wherein screen capture system 46 is embodied with source 30, [0011] source 30 with processor 49 wherein processor 49 (one or more processors) executes software instructions (that when executed by) to implement the functions described (cause the computing device to)).

Regarding dependent claim 17, claim 17 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 4.  Thus, claim 17 is rejected for the same reason as claim 4.  

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju in view of TSAI, as applied in the rejections of Claims 1 and 15, respectively, and further in view of Morris et al. (hereinafter Morris), US 2017/0212910 A1.

Morris was submitted in an IDS dated 12-10-2021.

Regarding dependent claim 2, Oddiraju, in view of TSAI, teach the method of claim 1, wherein detecting an entry of the pre-defined user input (see Oddiraju [0043] embodiment wherein upon appropriate actuation of one or more elements of input 32 by person (wherein detecting an entry of the predefined user input), the operating system of source 30 prompts the person to identify what particular portion or area of what is being presented on display screen 36 is to be captured by screen capture system 46).
Oddiraju and TSAI do not expressly teach includes determining, by a background process of the application, that a new screenshot image has been stored in a memory of the computing device.  
However, Morris teaches determining, by a background process of an application, that a new screenshot image has been stored in a memory of a computing device ([0057] the image analyzer may be software that provides functionality through an interface API wherein the image analyzer service 140 is a background process that periodically checks if new image files are stored in a file system or database, [0054] an image may be a screen capture by the computing device 102, [0056] the received image is stored in a database 120 of the computing device 102; thus – the image analyzer service software (of an application) is a background process (by a background process) that periodically checks (includes determining) if new image files, such as screen capture image (that a new screenshot image) by the computing device 102, are stored in a database 120 (has been stored in a memory) of the computing device 102 (of a computing device)).
Because Oddiraju, in view of TSAI, and Morris address the issue of captured screen images on a computing device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of includes determining, by a background process of an application, that a new screenshot image has been stored in a memory of a computing device as suggested by Morris into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system software is modified to include a background process that periodically checks if new screen capture image files are stored in a database of a computing device 102, as suggested by Morris, wherein a screen capture image file would result from detecting an entry of the pre-defined user input before further prompting with a person with subsequent functions to be performed on the handheld computer, as taught by Oddiraju and TSAI, to teach wherein detecting an entry of the predefined user input includes: determining, by a background process of the application, that a new screenshot image has been stored in a memory of the computing device.  This modification would have been motivated by the desire to provide a user with a more timely way to find desired subject matter or to file and categorize captured images (Morris [0002]).

Regarding dependent claim 16, Oddiraju, in view of TSAI, teach the non-transitory, computer-readable medium of claim 15, wherein detecting an entry of the pre-defined user input includes: utilizing, by a background process of the application, an application programming interface (API) of the operating system to determine that the pre-defined user input was entered (see Oddiraju [0041-0042] capture modification system 570 comprises an extension of screen capture system 46 in the form of software which is run while source 30 is operating within display system 520, [0046] as indicated by step 604, upon an indication by a person requesting the capturing of a screenshot, capture modification system 570 prompts the person to indicate whether he or she wishes to capture the entire screen shot, [0043] upon appropriate actuation of one or more elements of input 32 by person, the operating system of source 30 prompts the person to identify what particular portion or area presented on display screen 36 is to be captured, [0010] applications comprise software which runs on top of the operating system wherein the operating system offers services to the operation of hardware, such as the physical structures of the display system including input 32, to applications through system calls or application programming interfaces; thus - capture modification system 570 is extension of screen capture system 46 as a software application running on top of the operating system (wherein operating system running to process input 32 below screen capture modification system software equates to by a background process of the application) wherein capture modification system 570 accesses the physical structure of input 32 (wherein detecting an entry of the pre-defined user input), through application programming interfaces (or utilizing an application programming interface (API) of the operating system), such that upon the person appropriately actuating one or more elements of input 32 (to determine that the pre-defined user input was entered) the capture modification system 570 in form of software with operating system then prompts a person for a selection of screen capture to indicate whether he or she wishes to capture the entire screen shot or a portion of the presented display screen 36).  
Oddiraju and TSAI do not expressly teach determining, by a background process of the application, that a new screenshot image has been stored in a memory of the computing device.
However, Morris teaches determining, by a background process of an application, that a new screenshot image has been stored in a memory of a computing device ([0057] the image analyzer may be software that provides functionality through an interface API wherein the image analyzer service 140 is a background process that periodically checks if new image files are stored in a file system or database, [0054] an image may be a screen capture by the computing device 102, [0056] the received image is stored in a database 120 of the computing device 102; thus – the image analyzer service software (of an application) is a background process (by a background process) that periodically checks (includes determining) if new image files, such as screen capture image (that a new screenshot image) by the computing device 102, are stored in a database 120 (has been stored in a memory) of the computing device 102 (of a computing device)).
Because Oddiraju, in view of TSAI, and Morris address the issue of captured screen images on a computing device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of includes determining, by a background process of an application, that a new screenshot image has been stored in a memory of a computing device as suggested by Morris into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system software is modified to include a background process that periodically checks if new screen capture image files are stored in a database of a computing device 102, as suggested by Morris, wherein a screen capture image file would result from detecting an entry of the pre-defined user input before further prompting with a person with subsequent functions to be performed on the handheld computer, as taught by Oddiraju and TSAI, to teach wherein detecting an entry of the predefined user input includes: determining, by a background process of the application, that a new screenshot image has been stored in a memory of the computing device.  This modification would have been motivated by the desire to provide a user with a more timely way to find desired subject matter or to file and categorize captured images (Morris [0002]).

Claims 5-7, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju in view of TSAI, as applied in the rejections of Claims 1 and 15, and further in view of SKILLMAN et al. (hereinafter SKILLMAN), US 2016/0040996 A1.

SKILLMAN was submitted in an IDS dated 12-10-2021.

Regarding dependent claim 5, Oddiraju, in view of TSAI, teach the method of claim 1, wherein: the application presents a geographic area on the display device (see Oddiraju [0014], [0043] capture modification system software displaying screenshot on the display of a handheld computer, see TSAI FIG. 2 and [0036] a user looks up an address using GoogleTM Maps on his single window mobile phone, [0039] single-page interface page 24 displays the screenshot 21 of the search result from the displayed GoogleTM Maps page; wherein the combination of Oddiraju and TSAI further suggests that the capture modification system software (wherein the application) displaying screenshots can thus display a screenshot of a GoogleTM Maps search results page (presents a geographic area) on the display screen (on the display device) of the handheld computer.  This modification would have been motivated by the desire to provide a user with a more efficient way to retrieve data from one application for use in another application (TSAI [0008])) and saves data for later, offline access by the user (see TSAI [0036] FIG. 2 a user is first using GoogleTM Maps 20 on his single window mobile phone to look up an address.  When he finds it and desires to send the map to another person via e-mail…bring the desired information into an email application; this suggests bringing the GoogleTM Maps 20 data (and saves data) offline into an email by the user (for later offline access by the user)).
Oddiraju and TSAI do not expressly teach identifying one or more features includes identifying a feature of the application that downloads and saves non-image map data corresponding to the geographic area.
However, SKILLMAN teaches identifying one or more features includes identifying a feature of an application that downloads and saves non-image map data corresponding to a geographic area (FIG. 8A, [0095-0096] providing a tapping input delineates a preconfigured area around the user’s static location 805 and based on delineated area, the contextual menu platform 115 displays a map user interface 811 which presents a contextual menu 813 generated to include menu options including (wherein generating and presenting a contextual menu equates and identifying one or more executable features includes) menu 815f for collecting or saving the location 805 in a personal list (wherein generating menu 815f for saving the location 805 into a personal list equates to identifying a feature of an application that saves non-image data corresponding to the geographic area)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of an interface displaying a map image and associated menu options, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying one or more features includes identifying a feature of an application that downloads and saves non-image map data corresponding to a geographic area, as suggested by SKILLMAN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju and TSAI’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform that allows a user to collect or save location information in a personal list that can be sent into an email for the user to share personal list with others to teach identifying one or more features includes identifying a feature of the application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).

Regarding dependent claim 6, Oddiraju, in view of TSAI, teach all the elements of claim 1.
Oddiraju and TSAI do not expressly teach wherein the application presents a transit route on the display device.
However, SKILLMAN teaches wherein an application presents a transit route on a display device ([0029] In one embodiment, the route and/or geographical area can be delineated using any input modality supported by at least one user equipment UE 101, e.g. a mobile phone, [0099-0100] FIG. 8C illustrates map user interface 835 with an example context in which a user is dynamic with a set destination.  Because this user is dynamically moving, the map user interface 835 shows the user’s location 837 with arrow icon, the user destination 839 and a route 841 to the destination wherein user’s location defined by coordinates, speed, and transport mode such as taking a bus; this suggests an application (wherein an application) displays a route to a destination (presents a transit route) on the display of the mobile phone (on a display device)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of an interface displaying a map image and associated menu options, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein an application presents a transit route on a display device, as suggested by SKILLMAN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju and TSAI’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform that allows a user to display a route to a destination on the display of the mobile computer to teach wherein the application presents a transit route on the display device.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).
  
Regarding dependent claim 7, Oddiraju, in view of TSAI and SKILLMAN, teach the method of claim 6, wherein identifying one or more features includes one or both of: identifying a feature of the application that saves non-image data specifying the transit route for later access by the user (see SKILLMAN, FIG. 8C, [0099-0100] user input on a route 841 displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849f (wherein generating and presenting a contextual menu equates to wherein identifying one or more executable features includes one or both of) to save the location 837, route 841, and the destination 839 in a personal list (wherein generating menu option 849f for saving the location 837, route 841 and the destination 839 in a personal list equates to identifying a feature of the application that saves non-image data specifying the transit route for later access by the user)); and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route (see SKILLMAN, FIG. 8C, [0099-0100] user input on a route 841 of a user taking a bus displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c for sharing the location 837, route 841, destination 839 and ETA information (wherein generating menu option 849c for sharing the location 837, route 841, destination 839 and ETA information equates to and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route)).  

Regarding dependent claim 10, Oddiraju, in view of TSAI, teach all the elements of claim 9.
Oddiraju and TSAI do not expressly teach wherein identifying one or more features includes: identifying a feature of the application that saves non-image data specifying the place for later access by the user.  
However, SKILLMAN teaches wherein identifying one or more features includes identifying a feature of an application that saves non-image data specifying a place for later access by the user (FIG. 8A, [0095-0096] providing a tapping input delineates a preconfigured area around the user’s static location 805 and based on delineated area and triggers the contextual menu platform 115 to present a contextual menu 813 generated, displaying in a map user interface 811, to include a menu option 815f  (wherein generating and presenting a contextual menu teach wherein identifying one or more features includes) for collecting or saving the location 805 in a personal list (wherein generating menu option 815f for saving the location 805 of the map application into a personal list teach identifying a feature of an application that saves non-image data specifying a place for later access by the user)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of a user interface displaying a map image and providing menu options associated with the map image, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein identifying one or more executable features includes identifying a feature of an application that saves non-image data specifying a place for later access by the user, as suggested by SKILLMAN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform triggered by user input that identifies a menu option to save the location data in a personal list to teach wherein identifying one or more features includes: identifying a feature of the application that saves non-image data specifying the place for later access by the user.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).

Regarding dependent claim 11, Oddiraju, in view of TSAI, teach all the elements of claim 9.
 Oddiraju, in view of TSAI do not expressly teach wherein identifying one or more features includes: identifying a feature of the application that shares, with one or more other users, non-image data specifying the place.  
However, SKILLMAN teaches wherein identifying one or more features includes identifying a feature of an application that shares, with one or more other users, non-image data specifying a place (FIG. 8C, [0099-0100] providing a tapping input on a route 841 displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c (wherein generating and presenting a contextual menu teach wherein identifying one or more features includes) for sharing the location 837, route 841, destination 839 and ETA information (wherein generating menu option 849c for sharing the location 837, route 841, destination 839 and ETA information of the map application teach identifying a feature of an application that shares, with one or more other users, non-image data specifying a place)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of a user interface displaying a map image and providing menu options associated with the map image, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein identifying one or more features includes identifying a feature of an application that shares, with one or more other users, non-image data specifying a place, as suggested by SKILLMAN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform triggered by user input that identifies a menu option to share the location data to teach wherein identifying one or more features includes: identifying a feature of the application that shares, with one or more other users, non-image data specifying the place.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).

Regarding dependent claim 12, Oddiraju, in view of TSAI, teach all the elements of claim 9.
Oddiraju, in view of TSAI do not expressly teach wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a route to the place from a location of the computing device.  
However, SKILLMAN teaches wherein identifying one or more features includes identifying a feature of an application that identifies and displays a route to a place from a location of a computing device ([0029] In one embodiment, the route and/or geographical area can be delineated using any input modality supported by at least one user equipment UE 101, e.g. a mobile phone, FIG. 8D, [0101-0103] providing a tapping input on a place 857 displayed on the map user interface 855 triggers the contextual menu 861, displaying in a map user interface 859, to include a menu option 863b (wherein generating and presenting a contextual menu equates to wherein identifying one or more features includes) for obtaining directions to the place 857 wherein display element 857 reflects the current address of the user wherein [0099] FIG. 8C illustrates map user interface in which user location with a set destination and a route is tracked; thus suggesting generated menu option 863b obtains directions to place 857 to then display tracking of the route to the destination along with current user’s location as shown in map user interface 835 of FIG. 8C (wherein generated menu option 863b obtaining directions to place 857 and displaying tracking of the route along with current user’s location while using a mobile phone teaches identifying a feature of the application that identifies and displays a route to a place from a location of a computing device)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of a user interface displaying a map image and providing menu options associated with the map image on a mobile computing device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein identifying one or more features includes identifying a feature of an application that identifies and displays a route to a place from a location of a computing device, as suggested by SKILLMAN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform triggered by user input that identifies a menu option to obtain and display directions to the location from the current user’s location while using the mobile computing device to teach wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a route to the place from a location of the computing device.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).

Regarding dependent claim 18, claim 18 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 5.  Thus, claim 18 is rejected for the same reason as claim 5.  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju in view of TSAI and SKILLMAN, as applied in the rejection of Claims 6 and 15, respectively, and further in view of Sheha et al. (hereinafter Sheha), US 2014/0223331 A1.

Sheha was submitted in an IDS dated 12-10-2021.

Regarding dependent claim 8, Oddiraju, in view of TSAI and SKILLMAN, teach the method of claim 6, wherein identifying one or more executable features includes: identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route (see SKILLMAN, FIG. 8C, [0099-0100] user input on a route 841 of a user taking a bus displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c (wherein generating and presenting a contextual menu equates to wherein identifying one or more features includes) for sharing the location 837, route 841, destination 839 and estimated time of arrival ETA information (wherein generating menu option 849c for sharing the estimated time of arrival ETA information teaches identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route)).
Oddiraju, TSAI and SKILLMAN do not expressly teach a feature of the application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along transit route.
However, Sheha teaches a feature of application that shares, with one or more other users over a period of time, real-time information concerning progress of user along route ([0029] when a sender initiates a transfer such as from an in-vehicle navigation system, the sender’s real-time communication application is configured to send its own location on the route to the recipient for display in real-time on the recipient’s graphical mapping application, via a real-time communication system, at any given interval of time, upon the sender’s request; thus – sender’s application allows the transfer (a feature of application) to a recipient (that shares with one or more other users) real-time sender’s location on the route (real-time information concerning progress of user along route) at a given interval of time (over a period of time)).
Because Oddiraju, in view of TSAI and SKILLMAN, and Sheha address the same issue of sharing a user’s progress along a route with one or more other users associated with mapping applications, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a feature of application that shares, with one or more other users over a period of time, real-time information concerning progress of user along route as suggested by Sheha into Oddiraju, TSAI and SKILLMAN’s method, with a reasonable expectation of success, such that a sharing contextual menu option presented in the context of displaying a dynamic user’s location on a transit route, as taught by the combination of Oddiraju, TSAI and SKILLMAN, includes a feature that enables sharing of real-time information at a given interval of time of a sender’s location on a route to a recipient, as suggested by Sheha to teach wherein identifying one or more features includes: identifying a feature of the application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along the transit route.  This modification would have been motivated by the desire to address the need for a method and system that allows users to graphically send, request, and plan, in real-time, location-relevant information between users and devices (Sheha [0019]).

Regarding dependent claim 19, Oddiraju, in view of TSAI, teach all the elements of claim 15.
Oddiraju, in view of TSAI do not expressly teach wherein: the application presents a transit route on the display device; and identifying one or more features includes one or both of (i) identifying a feature of the application that saves non-image data specifying the transit route for later access by the user, and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route, and (ii) identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route.
However, SKILLMAN teaches wherein an application presents a transit route on a display device ([0029] In one embodiment, the route and/or geographical area can be delineated using any input modality supported by at least one user equipment UE 101, e.g. a mobile phone, [0099-0100] FIG. 8C illustrates map user interface 835 with an example context in which a user is dynamic with a set destination.  Because this user is dynamically moving, the map user interface 835 shows the user’s location 837 with arrow icon, the user destination 839 and a route 841 to the destination wherein user’s location defined by coordinates, speed, and transport mode such as taking a bus; this suggests an application (wherein an application) displays a route to a destination (presents a transit route) on the display of the mobile phone (on a display device)); and identifying one or more features includes one or both of (i) identifying a feature of the application that saves non-image data specifying the transit route for later access by the user (FIG. 8C, [0099-0100] user input on a route 841 displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849f (wherein generating and presenting a contextual menu teaches and identifying one or more executable features includes one or both of) to save the location 837, route 841, and the destination 839 in a personal list (wherein generating menu option 849f for saving the location 837, route 841 and the destination 839 in a personal list teach (i) identifying a feature of the application that saves non-image data specifying the transit route for later access by the user)), and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route (FIG. 8C, [0099-0100] user input on a route 841 of a user taking a bus displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c for sharing the location 837, route 841, destination 839 and ETA information (wherein generating menu option 849c for sharing the location 837, route 841, destination 839 and ETA information teach and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route)), and (ii) identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route (see FIG. 8C, [0099-0100] user input on a route 841 of a user taking a bus displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c (wherein generating and presenting a contextual menu equates to wherein identifying one or more features includes) for sharing the location 837, route 841, destination 839 and estimated time of arrival ETA information (wherein generating menu option 849c for sharing the estimated time of arrival ETA information teaches identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of an interface displaying a map image and associated menu options, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein an application presents a transit route on a display device; and identifying one or more features includes one or both of (i) identifying a feature of the application that saves non-image data specifying the transit route for later access by the user, and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route, and (ii) identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route as suggested by SKILLMAN, into Oddiraju and TSAI’s computer-readable medium instructions, with a reasonable expectation of success, such that the executable instructions including Oddiraju and TSAI’s capture modification system is further modified to be integrated with a mapping application with a contextual menu platform that allows a user to display a route to a destination on the display of the mobile computer and presenting a menu option for saving location, route, and destination in a personal list as well as a menu option for sharing the estimated time of arrival ETA information to teach wherein: the application presents a transit route on the display device; and identifying one or more features includes one or both of (i) identifying a feature of the application that saves non-image data specifying the transit route for later access by the user, and identifying a feature of the application that shares, with one or more other users, non-image data specifying the transit route, and (ii) identifying a feature of the application that shares, with one or more other users, information concerning progress of the user along the transit route.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).
Oddiraju, TSAI and SKILLMAN do not expressly teach a feature of the application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along transit route.
However, Shea teaches a feature of an application that shares, with one or more other users over a period of time, real-time information concerning progress of user along route ([0029] when a sender initiates a transfer such as from an in-vehicle navigation system, the sender’s real-time communication application is configured to send its own location on the route to the recipient for display in real-time on the recipient’s graphical mapping application, via a real-time communication system, at any given interval of time, upon the sender’s request; thus – sender’s application allows the transfer (a feature of an application) to a recipient (that shares with one or more other users) real-time sender’s location on the route (real-time information concerning progress of user along route) at a given interval of time (over a period of time)).
Because Oddiraju, in view of TSAI and SKILLMAN, and Sheha address the same issue of sharing a user’s progress along a route with one or more other users associated with mapping applications, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a feature of an application that shares, with one or more other users over a period of time, real-time information concerning progress of user along route as suggested by Sheha into Oddiraju, TSAI and SKILLMAN’s computer-readable medium instructions, with a reasonable expectation of success, such that the executable instructions include a sharing contextual menu option presented in the context of displaying a dynamic user’s location on a transit route, as taught by the combination of Oddiraju, TSAI and SKILLMAN, includes a feature that enables sharing of real-time information at a given interval of time of a sender’s location on a route to a recipient, as suggested by Sheha to teach (ii) identifying a feature of the application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along the transit route.  This modification would have been motivated by the desire to address the need for a method and system that allows users to graphically send, request, and plan, in real-time, location-relevant information between users and devices (Sheha [0019]).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju in view of TSAI, as applied in the rejection of Claim 9, and further in view of NEWLIN et al. (hereinafter NEWLIN), US 2017/0074669 A1.

NEWLIN submitted in an IDS dated 12-10-2021.

Regarding dependent claim 13, Oddiraju, in view of TSAI, teach all the elements of claim 9.
Oddiraju, in view of TSAI do not expressly teach wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.  
However, NEWLIN teaches wherein identifying one or more features includes identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device ([0048] user may input destination location with the start location being the current location of the device for presentation of a geographical route on an electronic map on a device of the user, [0049] FIG. 3 a GUI displayed may include various modes of transportation associated with the starting location and destination location input to include a quick directions section 210, [0051] the modes of transportation available in the quick directions section 210 include taking public transportation if public transportation is accessible from user’s current location; thus – FIG. 3 the GUI of the electronic map on a device of the user provides several selectable buttons (wherein GUI presenting selectable buttons teach wherein identifying one or more features includes) to display quick directions using the current starting location of the user device to route to a user input destination location wherein one of the selectable buttons in quick directions is taking public transportation, e.g. “Public”, if public transportation is accessible from user’s current location (wherein presenting “Public” button if public transportation is accessible from user’s current location to the destination location teach identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device)).
Because Oddiraju, in view of TSAI, and NEWLIN address the same issue of user interface associated presenting options associated with information derived from a mapping application, accordingly, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein identifying one or more features includes identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device, as suggested by NEWLIN, into Oddiraju and TSAI’s method, with a reasonable expectation of success, such that Oddiraju and TSAI capture modification system single-page interface presenting options for a place resulting from a map search is further modified to provide an icon option for public transportation when there is a type of public transport that the user can use to reach the place from the current user’s location while displaying an electronic map on the mobile computer of the user to teach wherein identifying one or more features includes: identifying a feature of the application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.  This modification would have been motivated by the desire address a need for systems and methods for presenting data for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel (NEWLIN [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oddiraju in view of TSAI, as applied in the rejection of Claim 15, and further in view of SKILLMAN and NEWLIN.

Regarding dependent claim 20, Oddiraju, in view of TSAI, teach the non-transitory, computer-readable medium of claim 15, wherein: the application presents information concerning a place on the display device (see TSAI  FIG. 2 and [0036] a user looks up an address using GoogleTM Maps on his single window mobile phone, [0039] single-page interface page 24 displays the screenshot 21 of the search result from the displayed GoogleTM Maps page; thus – the displayed single-page interface page 24 displaying (wherein displaying the single-page interface page 24 displaying suggests wherein the application presents) screenshot 21 representing the location search results on the screen (information concerning a place on the display of the mobile phone)).
Oddiraju and TSAI do not expressly teach identifying one or more features includes one or more of (i) identifying a feature of the application that saves non-image data specifying the place for later access by the user, (ii) identifying a feature of the application that shares, with one or more other users, non-image data specifying the place, (iii) identifying a feature of the application that identifies and displays a route to the place from a location of the computing device.
However, SKILLMAN teaches identifying one or more features includes (i) identifying a feature of an application that saves non-image data specifying a place for later access by the user (FIG. 8A, [0095-0096] providing a tapping input delineates a preconfigured area around the user’s static location 805 and based on delineated area and triggers the contextual menu platform 115 to present a contextual menu 813 generated, displaying in a map user interface 811, to include a menu option 815f  (wherein generating and presenting a contextual menu teach identifying one or more features includes) for collecting or saving the location 805 in a personal list (wherein generating menu option 815f for saving the location 805 of the map application into a personal list teach (i) identifying a feature of an application that saves non-image data specifying a place for later access by the user)), (ii) identifying a feature of an application that shares, with one or more other users, non-image data specifying a place (FIG. 8C, [0099-0100] providing a tapping input on a route 841 displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a contextual menu 847 generated, displaying in a map user interface 845, to include a menu option 849c for sharing the location 837, route 841, destination 839 and ETA information (wherein generating menu option 849c for sharing the location 837, route 841, destination 839 and ETA information of the map application teach (ii) identifying a feature of an application that shares, with one or more other users, non-image data specifying a place)), (iii) identifying a feature of an application that identifies and displays a route to a place from a location of a computing device ([0029] In one embodiment, the route and/or geographical area can be delineated using any input modality supported by at least one user equipment UE 101, e.g. a mobile phone, FIG. 8D, [0101-0103] providing a tapping input on a place 857 displayed on the map user interface 855 triggers the contextual menu 861, displaying in a map user interface 859, to include a menu option 863b for obtaining directions to the place 857 wherein display element 857 reflects the current address of the user wherein [0099] FIG. 8C illustrates map user interface in which user location with a set destination and a route is tracked; thus suggesting generated menu option 863b obtains directions to place 857 to then display tracking of the route to the destination along with current user’s location as shown in map user interface 835 of FIG. 8C (wherein generated menu option 863b obtaining directions to place 857 and displaying tracking of the route along with current user’s location while using a mobile phone teaches identifying a feature of the application that identifies and displays a route to a place from a location of a computing device)).
Because Oddiraju, in view of TSAI, and SKILLMAN address the issue of a user interface displaying a map image and providing menu options associated with the map image of a place, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein identifying one or more executable features includes (i) identifying a feature of an application that saves non-image data specifying the place for later access by the user, (ii) identifying a feature of an application that shares, with one or more other users, non-image data specifying a place, (iii) identifying a feature of an application that identifies and displays a route to a place from a location of a computing device, as suggested by SKILLMAN, into Oddiraju and TSAI’s computer-readable medium instructions, with a reasonable expectation of success, such that the executable instructions including the capture modification system software is further modified to be integrated with a mapping application with a contextual menu platform triggered by user input that identifies a menu option to save the location data in a personal list, that identifies a menu option to share the location data, or that identifies and displays a route to a place from a location of a computing device to teach identifying one or more features includes one or more of (i) identifying a feature of the application that saves non-image data specifying the place for later access by the user, (ii) identifying a feature of the application that shares, with one or more other users, non-image data specifying the place, (iii) identifying a feature of the application that identifies and displays a route to the place from a location of the computing device.  This modification would have been motivated by the desire to provide a user with a mapping application that exposes potentially relevant functions and options when a user interacts with a map without increasing the difficulty for the user to discover or access an increased number of map related functions and options (SKILLMAN [0001]).
Oddiraju, TSAI and SKILLMAN do not expressly teach (iv) identifying a feature of the application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.  
However, NEWLIN teaches identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device ([0048] user may input destination location with the start location being the current location of the device for presentation of a geographical route on an electronic map on a device of the user, [0049] FIG. 3 a GUI displayed may include various modes of transportation associated with the starting location and destination location input to include a quick directions section 210, [0051] the modes of transportation available in the quick directions section 210 include taking public transportation if public transportation is accessible from user’s current location; thus – FIG. 3 the GUI of the electronic map on a device of the user provides several selectable buttons to display quick directions using the current starting location of the user device to route to a user input destination location wherein one of the selectable buttons in quick directions is taking public transportation, e.g. “Public”, if public transportation is accessible from user’s current location (wherein presenting “Public” button if public transportation is accessible from user’s current location to the destination location teach identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device)).
Because Oddiraju, in view of TSAI and SKILLMAN, and NEWLIN address the same issue of user interface associated presenting options associated with information derived from a mapping application, accordingly, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a feature of an application that identifies and displays a type of public transport that a user can use to reach a place from a location of a computing device, as suggested by NEWLIN, into Oddiraju, TSAI and SKILLMAN’s computer-readable medium instructions, with a reasonable expectation of success, such that the executable instructions include capture modification system single-page interface presenting options for a place resulting from a map search is further modified to provide an icon option for public transportation when there is a type of public transport that the user can use to reach the place from the current user’s location while displaying an electronic map on the mobile computer of the user to teach (iv) identifying a feature of the application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.  This modification would have been motivated by the desire address a need for systems and methods for presenting data for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel (NEWLIN [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fu et al., US 2016/0283073) (Sep. 29, 2016) (ABSTRACT In an approach for creating a screen capture, a computer selects at least a portion of visual output on a computing device, wherein the selected visual output includes one or more instances of application software. The computer identifies metadata associated with the one or more instances of application software in the selected visual output. The computer creates a screen capture file that includes the selected visual output and the identified metadata).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KC/Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143